UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4321


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME JERRELL JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00324-JAB-1)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Kathleen   A.  Gleason,  Assistant  Federal   Public   Defenders,
Greensboro, North Carolina, for Appellant.      Timothy Nicholas
Matkins, Special Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome Jerrell Jackson appeals the 124-month sentence

imposed       by    the    district        court    following      his     guilty     plea     to

interference with commerce by robbery, in violation of 18 U.S.C.

§ 1951(a)          (2012),    and        brandishing    a     firearm      during        and    in

relation      to     a    crime     of    violence,     in    violation        of   18    U.S.C.

§ 924(c)(1)(A)(ii)             (2012).         In      accordance        with       Anders     v.

California, 386 U.S. 738 (1967), Jackson’s counsel has filed a

brief    certifying          that    there     are     no    meritorious        grounds        for

appeal        but        questioning         whether         Jackson’s         sentence         is

substantively reasonable.                  Although notified of his right to do

so, Jackson has not filed a pro se supplemental brief.                                         We

affirm.

               We review Jackson’s sentence for reasonableness, using

“an abuse-of-discretion standard.”                      Gall v. United States, 552

U.S.    38,    51     (2007).        We     must    first    review      for    “significant

procedural         error[s],”       including       “improperly       calculating[]            the

Guidelines range, . . . failing to consider the [18 U.S.C.]

§ 3553(a)          [(2012)]       factors,     selecting       a     sentence        based      on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”             Gall, 552 U.S. at 51; United States v. Evans,

526 F.3d 155, 161 (4th Cir. 2008).                     Only if we conclude that the

sentence       is        procedurally        reasonable        may    we       consider        its



                                                2
substantive reasonableness.                United States v. Carter, 564 F.3d

325, 328 (4th Cir. 2009).

              Here, the record reveals no procedural or substantive

error   in    Jackson’s      sentencing.             The    district      court    properly

calculated Jackson’s Guidelines range and adequately explained

the reasons for imposing a within-Guidelines sentence, which we

presume to be substantively reasonable.                        See United States v.

Louthian, 756 F.3d 295, 306 (4th Cir. 2014), petition for cert.

filed, __ U.S.L.W. __ (U.S. Sept. 18, 2014) (No. 14-336).

              In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                                   We

therefore     affirm      the    district       court’s      judgment.           This   court

requires that counsel inform Jackson, in writing, of his right

to petition the Supreme Court of the United States for further

review.       If   Jackson       requests       that    a   petition      be     filed,    but

counsel      believes     that     such     a       petition    would       be   frivolous,

counsel      may   move   in     this     court      for    leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Jackson.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      this    court     and      argument       would    not   aid     the

decisional process.

                                                                                   AFFIRMED



                                                3